915 F.2d 1574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. YOUNG, Petitioner-Appellant,v.John WIREMAN, Respondent-Appellee.
No. 90-1307.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1990.
ORDER

1
Young appeals from the district court's judgment denying his petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The receipt of the certified record has been construed as an application for a certificate of probable cause.  Fed.R.App.P. 22(b).


2
In a MeCosta County, Michigan, state court, Young pled guilty to armed robbery and received a fifteen to forty year sentence.  He exhausted his state remedies.  In his petition, Young raised four claims:  1) where the trial judge declines to follow a sentencing recommendation, the judge must allow the defendant a chance to withdraw his plea, 2) the trial judge erred in considering other robberies when sentencing Young, 3) the trial court violated Young's right to a speedy trial, and 4) Young's counsel rendered ineffective assistance.


3
The district court held that a defendant is not entitled to withdraw his plea merely because he discovers that he did not correctly assess every factor relevant to sentencing.   Brady v. United States, 397 U.S. 742, 757 (1970).  Moreover, the district court also held that a trial court may consider other criminal activity for which no conviction resulted especially where, as here, the defendant admits the conduct.   Fabiano v. Wheeler, 583 F.2d 265, 269-70 (6th Cir.1978).  Finally, the court held that the last two issues also lacked merit.


4
Upon consideration, this court concludes that the district court correctly denied the petition.  Accordingly, the application for a certificate of probable cause is denied.